Exhibit 10.4

 

[ex10-2_001.jpg]

 

Bank of America, N.A.

One Bryant Park

New York, NY 10036

 

January 17, 2018

 

To:Patrick Industries, Inc.
107 W. Franklin Street,

P.O. Box 638,

Elkhart, Indiana 46515

  Attention: Chief Financial Officer   Telephone No.: (574) 294-7511   Facsimile
No.: (574) 522-5213

 

Re:Base Warrants

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Warrants issued by Patrick Industries, Inc.
(“Company”) to Bank of America, N.A. (“Dealer”) as of the Trade Date specified
below (the “Transaction”). This letter agreement constitutes a “Confirmation” as
referred to in the ISDA Master Agreement specified below. Each party further
agrees that this Confirmation together with the Agreement evidence a complete
binding agreement between Company and Dealer as to the subject matter and terms
of the Transaction to which this Confirmation relates, and shall supersede all
prior or contemporaneous written or oral communications with respect thereto.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”), are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern.

 

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

 

1.            This Confirmation evidences a complete and binding agreement
between Dealer and Company as to the terms of the Transaction to which this
Confirmation relates. This Confirmation shall supplement, form a part of, and be
subject to an agreement in the form of the 2002 ISDA Master Agreement (the
“Agreement”) as if Dealer and Company had executed an agreement in such form
(but without any Schedule except for the election of the laws of the State of
New York as the governing law (without reference to choice of law doctrine)) on
the Trade Date. In the event of any inconsistency between provisions of that
Agreement and this Confirmation, this Confirmation will prevail for the purpose
of the Transaction to which this Confirmation relates. The parties hereby agree
that no Transaction other than the Transaction to which this Confirmation
relates shall be governed by the Agreement.

 

2.            The Transaction is a Warrant Transaction, which shall be
considered a Share Option Transaction for purposes of the Equity Definitions.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

 

General Terms.

 

  Trade Date:   January 17, 2018           Effective Date:   The second Exchange
Business Day immediately prior to the Premium Payment Date           Warrants:  
Equity call warrants, each giving the holder the right to purchase a number of
Shares equal to the Warrant Entitlement at a price per Share equal to the Strike
Price, subject to the terms set forth under the caption “Settlement Terms”
below.  For the purposes of the Equity Definitions, each reference to a Warrant
herein shall be deemed to be a reference to a Call Option.

 



 

 

 

  Warrant Style:   European           Seller:   Company           Buyer:  
Dealer           Shares:   The common stock of Company, without par value
(Exchange symbol “PATK”)           Number of Warrants:   853,388.  For the
avoidance of doubt, the Number of Warrants shall be reduced by any Warrants
exercised or deemed exercised hereunder.  In no event will the Number of
Warrants be less than zero.           Warrant Entitlement:   One Share per
Warrant           Strike Price:   USD 113.9250.               Notwithstanding
anything to the contrary in the Agreement, this Confirmation or the Equity
Definitions, in no event shall the Strike Price be subject to adjustment  to the
extent that, after giving effect to such adjustment,  the Strike Price would be
less than USD 65.10, except for any adjustment pursuant to the terms of this
Confirmation and the Equity Definitions in connection with stock splits or
similar changes to Company’s capitalization.           Premium:   USD 7,890,000
          Premium Payment Date:   January 22, 2018           Exchange:   The
NASDAQ Global Select Market           Related Exchange(s):   All Exchanges;
provided that Section 1.26 of the Equity Definitions shall be amended to add the
words “United States” before the word “exchange” in the tenth line of such
section.           Procedures for Exercise.               Expiration Time:   The
Valuation Time           Expiration Dates:   Each Scheduled Trading Day during
the period from, and including, the First Expiration Date to, but excluding, the
80th Scheduled Trading Day following the First Expiration Date shall be an
“Expiration Date” for a number of Warrants equal to the Daily Number of Warrants
on such date; provided that, notwithstanding anything to the contrary in the
Equity Definitions, if any such date is a Disrupted Day, the Calculation Agent
shall make adjustments in good faith and in a commercially reasonable manner, if
applicable, to the Daily Number of Warrants or shall reduce such Daily Number of
Warrants to zero for which such day shall be an Expiration Date and shall
designate a Scheduled Trading Day or a number of Scheduled Trading Days as the
Expiration Date(s) for the remaining Daily Number of Warrants or a portion
thereof for the originally scheduled Expiration Date; and provided further that
if such Expiration Date has not occurred pursuant to this clause as of the
eighth Scheduled Trading Day following the last scheduled Expiration Date under
the Transaction, the Calculation Agent shall have the right to declare such
Scheduled Trading Day to be the final Expiration Date and the Calculation Agent
shall determine its good faith estimate of the fair market value for the Shares
as of the Valuation Time on that eighth Scheduled Trading Day or on any
subsequent Scheduled Trading Day, as the Calculation Agent shall determine
acting in good faith and using commercially reasonable means; provided further
that in no event shall any Expiration Date under the Transaction be postponed as
a result of any Disrupted Day to a date later than the Final Expiration Date.

 



 2 

 

 

  First Expiration Date:   May 1, 2023 (or if such day is not a Scheduled
Trading Day, the next following Scheduled Trading Day), subject to Market
Disruption Event below.           Final Expiration Date:   September 20, 2023  
        Daily Number of Warrants:   For any Expiration Date, the Number of
Warrants that have not expired or been exercised as of such day, divided by the
remaining number of Expiration Dates (including such day), rounded down to the
nearest whole number, subject to adjustment pursuant to the provisos to
“Expiration Dates”.           Automatic Exercise:   Applicable; and means that
for each Expiration Date, a number of Warrants equal to the Daily Number of
Warrants for such Expiration Date will be deemed to be automatically exercised
at the Expiration Time on such Expiration Date.           Market Disruption
Event:   Section 6.3(a) of the Equity Definitions is hereby amended by replacing
clause (ii) in its entirety with “(ii) an Exchange Disruption, or” and inserting
immediately following clause (iii) the phrase “; in each case that the
Calculation Agent reasonably determines is material.”               Section
6.3(d) of the Equity Definitions is hereby amended by deleting the remainder of
the provision following the words “Scheduled Closing Time” in the fourth line
thereof.           Valuation Terms.               Valuation Time:   Scheduled
Closing Time; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in good faith and in a
commercially reasonable manner.           Valuation Date:   Each Exercise Date.
          Settlement Terms.               Settlement Method:   Net Share
Settlement.

 



 3 

 

 

  Net Share Settlement:   On the relevant Settlement Date, Company shall deliver
to Dealer a number of Shares equal to the Share Delivery Quantity for such
Settlement Date to the account specified herein free of payment through the
Clearance System, and Dealer shall be treated as the holder of record of such
Shares at the time of delivery of such Shares or, if earlier, at 5:00 p.m. (New
York City time) on such Settlement Date, and Company shall pay to Dealer cash in
lieu of any fractional Share based on the Settlement Price on the relevant
Valuation Date.           Share Delivery Quantity:   For any Settlement Date, a
number of Shares, as calculated by the Calculation Agent, equal to the Net Share
Settlement Amount for such Settlement Date divided by the Settlement Price on
the Valuation Date for such Settlement Date.           Net Share Settlement
Amount:   For any Settlement Date, an amount equal to the product of (i) the
number of Warrants exercised or deemed exercised on the relevant Exercise Date,
(ii) the Strike Price Differential for the relevant Valuation Date and (iii) the
Warrant Entitlement.           Settlement Price:   For any Valuation Date, the
per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page PATK <equity> AQR (or any successor thereto)
in respect of the period from the scheduled opening time of the Exchange to the
Scheduled Closing Time on such Valuation Date (or if such volume-weighted
average price is unavailable, the market value of one Share on such Valuation
Date, as determined by the Calculation Agent in good faith and in a commercially
reasonable manner based on generally available market data using, if
practicable, a volume weighted average methodology).  Notwithstanding the
foregoing, if (i) any Expiration Date is a Disrupted Day and (ii) the
Calculation Agent determines that such Expiration Date shall be an Expiration
Date for fewer than the Daily Number of Warrants, as described above, then the
Settlement Price for the relevant Valuation Date shall be the volume-weighted
average price per Share on such Valuation Date on the Exchange, as determined by
the Calculation Agent in good faith and in a commercially reasonable manner
based on generally available market data using a commercially reasonable
volume-weighted methodology, for the portion of such Valuation Date for which
the Calculation Agent determines there is no Market Disruption Event.          
Settlement Dates:   As determined pursuant to Section 9.4 of the Equity
Definitions, subject to Section ‎9(k)(i) hereof.           Other Applicable
Provisions:   The provisions of Sections 9.1(c), 9.8, 9.9, 9.11 and 9.12 of the
Equity Definitions will be applicable, except that all references in such
provisions to “Physically-settled” shall be read as references to “Net Share
Settled.” “Net Share Settled” in relation to any Warrant means that Net Share
Settlement is applicable to that Warrant.           Representation and
Agreement:   Notwithstanding Section 9.11 of the Equity Definitions, the parties
acknowledge that any Shares delivered to Dealer may be, upon delivery, subject
to restrictions and limitations arising from Company’s status as issuer of the
Shares under applicable securities laws.

 



 4 

 



 

3.Additional Terms applicable to the Transaction.

 

Adjustments applicable to the Transaction:

 

  Method of Adjustment:   Calculation Agent Adjustment; provided that the
parties hereto agree that any (i) repurchases by or on behalf of the Company of
Shares through a dealer pursuant to forward contracts, accelerated share
repurchase contracts or similar derivatives transactions that are entered into
at prevailing market prices, volume-weighted average prices or discounts thereto
and on customary terms for transactions of such type to repurchase Shares or
(ii) open market Share repurchases by or on behalf of the Company at prevailing
market prices (clause (i) and clause (ii) together, “Share Repurchases”) shall
not be considered Potential Adjustment Events.  For the avoidance of doubt, in
making any adjustments under the Equity Definitions, the Calculation Agent may
make adjustments, if any, to any one or more of the Strike Price, the Number of
Warrants, the Daily Number of Warrants and the Warrant Entitlement in a
commercially reasonable manner.  Notwithstanding the foregoing, any cash
dividends or distributions on the Shares, whether or not extraordinary, shall be
governed by Section ‎9(f) of this Confirmation in lieu of Article 10 or Section
11.2(c) of the Equity Definitions.           Extraordinary Events applicable to
the Transaction:           New Shares:   Section 12.1(i) of the Equity
Definitions is hereby amended (a) by deleting the text in clause (i) thereof in
its entirety (including the word “and” following clause (i)) and replacing it
with the phrase “publicly quoted, traded or listed (or whose related depositary
receipts are publicly quoted, traded or listed) on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors)” and (b) by inserting immediately prior to the period the
phrase “and (iii) of an entity or person that is a corporation organized under
the laws of the United States, any State thereof or the District of Columbia
that also becomes Company under the Transaction following such Merger Event or
Tender Offer”.           Consequence of Merger Events:       Merger Event:  
Applicable; provided that if an event occurs that constitutes both a Merger
Event under Section 12.1(b) of the Equity Definitions and an Additional
Termination Event under Section ‎9(h)(ii)(B) of this Confirmation, the
provisions of Section ‎9(h)(ii)(B) will apply.

 



 5 

 



 

  Share-for-Share:   Modified Calculation Agent Adjustment          
Share-for-Other:   Cancellation and Payment (Calculation Agent Determination)  
        Share-for-Combined:   Cancellation and Payment (Calculation Agent
Determination); provided that Dealer may elect, in its commercially reasonable
judgment, Component Adjustment (Calculation Agent Determination) for all or any
portion of the Transaction.           Consequence of Tender Offers:            
  Tender Offer:   Applicable; provided that if an event occurs that constitutes
both a Tender Offer under Section 12.1(d) of the Equity Definitions and
Additional Termination Event under Section 9(h)(ii)(A) of this Confirmation, the
provisions of Section 9(h)(ii)(A) will apply; provided further that the
definition of “Tender Offer” in Section 12.1(d) of the Equity Definitions is
hereby amended by replacing the phrase “greater than 10% and less than 100% of
the outstanding voting shares of the Issuer” with “(x) greater than 15% and less
than 100% of the outstanding Shares in respect of any Tender Offer made by any
entity or person other than the Issuer or any subsidiary thereof or (y) greater
than 20% and less than 100% of the outstanding Shares in respect of any Tender
Offer made by the Issuer or any subsidiary thereof”.           Share-for-Share:
  Modified Calculation Agent Adjustment           Share-for-Other:   Modified
Calculation Agent Adjustment           Share-for-Combined:   Modified
Calculation Agent Adjustment           Consequences of Announcement Events:  
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the word “shall” in the second line shall
be replaced with “may” and the fifth and sixth lines shall be deleted in their
entirety and replaced with the words “effect on the Warrants of such
Announcement Event solely to account for changes in volatility, expected
dividends, stock loan rate or liquidity relevant to the Shares or the Warrants”,
and (z) for the avoidance of doubt, the Calculation Agent may determine whether
the relevant Announcement Event has had a material effect on the Transaction
(and, if so, adjust the terms of the Transaction accordingly) on one or more
occasions on or after the date of the Announcement Event up to, and including,
the Expiration Date, any Early Termination Date and/or any other date of
cancellation, it being understood that any adjustment in respect of an
Announcement Event shall take into account any earlier adjustment relating to
the same Announcement Event.  An Announcement Event shall be an “Extraordinary
Event” for purposes of the Equity Definitions, to which Article 12 of the Equity
Definitions is applicable.

 



 6 

 



 

  Announcement Event:   (i) The public announcement by any entity of (x) any
transaction or event that is reasonably likely to be completed (as determined by
the Calculation Agent taking into account the effect of such announcement on the
market for the Shares and/or options on the Shares) and, if completed, would
constitute a Merger Event or Tender Offer, (y) any potential acquisition by
Issuer and/or its subsidiaries where the aggregate consideration exceeds 25% of
the market capitalization of Issuer as of the date of such announcement (an
“Acquisition Transaction”) or (z) the intention to enter into a Merger Event or
Tender Offer or an Acquisition Transaction, (ii) the public announcement by
Issuer of an intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that includes, a Merger Event or
Tender Offer or an Acquisition Transaction or (iii) any subsequent public
announcement by any entity of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (i) or (ii) of this
sentence (including, without limitation, a new announcement, whether or not by
the same party, relating to such a transaction or intention or the announcement
of a withdrawal from, or the abandonment or discontinuation of, such a
transaction or intention), as determined by the Calculation Agent.  For the
avoidance of doubt, the occurrence of an Announcement Event with respect to any
transaction or intention shall not preclude the occurrence of a later
Announcement Event with respect to such transaction or intention. For purposes
of this definition of “Announcement Event,” the remainder of the definition of
“Merger Event” in Section 12.1(b) of the Equity Definitions following the
definition of “Reverse Merger” therein shall be disregarded.          
Nationalization, Insolvency or Delisting:   Cancellation and Payment
(Calculation Agent Determination); provided that, in addition to the provisions
of Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange.

 



 7 

 



 

  Additional Disruption Events:               Change in Law:   Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the word “Shares” where it appears in clause (X) thereof with the
words “Hedge Position” and (ii) replacing the parenthetical beginning after the
word “regulation” in the second line thereof the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption,
effectiveness or promulgation of new regulations authorized or mandated by
existing statute)” at the end of clause (A) thereof.           Failure to
Deliver:   Not Applicable           Insolvency Filing:   Applicable          
Hedging Disruption:   Applicable; provided that:

 

  (i)Section 12.9(a)(v) of the Equity Definitions is hereby amended by
(a) inserting the following words at the end of clause (A) thereof: “in the
manner contemplated by the Hedging Party on the Trade Date” and (b) inserting
the following two phrases at the end of such Section:           “, provided that
any such inability that occurs solely due to the deterioration of the
creditworthiness of the Hedging Party shall not be deemed a Hedging Disruption.
For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

 

 (ii)Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

 

  Increased Cost of Hedging:   Not Applicable           Loss of Stock Borrow:  
Applicable, it being understood that the rate to borrow Shares shall be
determined without regard to the Hedging Party’s cost of funding in connection
with such borrowings.           Maximum Stock Loan Rate:   200 basis points    
      Increased Cost of Stock Borrow:   Applicable, it being understood that the
rate to borrow Shares shall be determined without regard to the Hedging Party’s
cost of funding in connection with such borrowings.

 



 8 

 

 

  Initial Stock Loan Rate:   0 basis points until February 1, 2023 and 25 basis
points thereafter.           Hedging Party:   For all applicable Additional
Disruption Events, Dealer.           Determining Party:   For all applicable
Extraordinary Events, Dealer.           Non-Reliance:   Applicable          
Agreements and Acknowledgments               Regarding Hedging Activities:  
Applicable           Additional Acknowledgments:   Applicable

 

4. Calculation Agent.   Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner; provided
that, following the occurrence and during the continuance of an Event of Default
of the type described in Section 5(a)(vii) of the Agreement with respect to
which Dealer is the sole Defaulting Party, if the Calculation Agent fails to
timely make any calculation, adjustment or determination required to be made by
the Calculation Agent hereunder or to perform any obligation of the Calculation
Agent hereunder and such failure continues for five (5) Exchange Business Days
following notice to the Calculation Agent by Company of such failure, Company
shall have the right to designate a nationally recognized third-party dealer in
over-the-counter corporate equity derivatives to act, during the period
commencing on the date such Event of Default occurred and ending on the Early
Termination Date with respect to such Event of Default (or, if earlier, the date
on which such Event of Default is no longer continuing), as the Calculation
Agent.

 

5.Account Details.

 

(a)Account for payments to Company:

 

To be provided by Company.

 

Account for delivery of Shares from Company:

 

To be provided by Company.

 

(b)Account for payments to Dealer:

 

  Bank: Bank of America, N.A.     New York, NY   SWIFT: BOFAUS3N   Bank Routing:
026-009-593   Account Name: Bank of America   Account No.: 0012334-61892

 

Account for delivery of Shares to Dealer:

 

DTC#: 0161

 



 9 

 

 

6.Offices.

 

(a)The Office of Company for the Transaction is: Inapplicable, Company is not a
Multibranch Party.

 

(b)The Office of Dealer for the Transaction is: New York

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

 

7.Notices.

 

(a)Address for notices or communications to Company:

 

Patrick Industries, Inc.

107 W. Franklin Street,

P.O. Box 638,

Elkhart, Indiana 46515

  Attention: Chief Financial Officer   Telephone No.: (574) 294-7511   Facsimile
No.: (574) 522-5213

 

(b)Address for notices or communications to Dealer:

 

Bank of America, N.A.

c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park

New York, NY 10036

  Attention: Robert Stewart, Assistant General Counsel   Telephone No.:
646-855-0711   Facsimile No.: 646-822-5618   Email: rstewart4@bankofamerica.com

 

With a copy to:

 

  Attention: Chris Hutmaker   Telephone No: 646-855-8907   Facsimile No:
212-326-9882   Email: chris.hutmaker@baml.com

 

8.Representations and Warranties of Company.

 

Company hereby represents and warrants to Dealer on the date hereof, on and as
of the Premium Payment Date and, in the case of the representations in Section
8(d), at all times until termination of the Transaction, that:

 

(a)Company has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Company’s part; and this Confirmation has been duly and validly
executed and delivered by Company and constitutes its valid and binding
obligation, enforceable against Company in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar laws affecting creditors’ rights and remedies generally,
and subject, as to enforceability, to general principles of equity, including
principles of commercial reasonableness, good faith and fair dealing (regardless
of whether enforcement is sought in a proceeding at law or in equity) and except
that rights to indemnification and contribution hereunder may be limited by
federal or state securities laws or public policy relating thereto.

 



 10 

 

 

(b)Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Company hereunder will conflict with or result in
a breach of the certificate of incorporation or by-laws (or any equivalent
documents) of Company, or any applicable law or regulation, or any order, writ,
injunction or decree of any court or governmental authority or agency, or any
agreement or instrument filed as an exhibit to Counterparty’s Annual Report on
Form 10-K for the year ended December 31, 2016, as updated by any subsequent
filings to which Company or any of its subsidiaries is a party or by which
Company or any of its subsidiaries is bound or to which Company or any of its
subsidiaries is subject, or constitute a default under, or result in the
creation of any lien under, any such agreement or instrument.

 

(c)No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Company of this Confirmation, except such
as have been obtained or made and such as may be required under the Securities
Act of 1933, as amended (the “Securities Act”) or state securities laws.

 

(d)A number of Shares equal to the Maximum Number of Shares (as defined below)
(the “Warrant Shares”) have been reserved for issuance by all required corporate
action of Company. The Warrant Shares have been duly authorized and, when
delivered against payment therefor (which may include Net Share Settlement in
lieu of cash) and otherwise as contemplated by the terms of the Warrants
following the exercise of the Warrants in accordance with the terms and
conditions of the Warrants, will be validly issued, fully-paid and
non-assessable, and the issuance of the Warrant Shares will not be subject to
any preemptive or similar rights.

 

(e)Company is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

(f)Company is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

 

(g)Company is not, on the date hereof, in possession of any material non-public
information with respect to Company or the Shares.

 

(h)To Company’s actual knowledge, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(i)Company (A) is capable of evaluating investment risks independently, both in
general and with regard to all transactions and investment strategies involving
a security or securities; (B) will exercise independent judgment in evaluating
the recommendations of any broker-dealer or its associated persons, unless it
has otherwise notified the broker-dealer in writing; and (C) has total assets of
at least $50 million.

 

(j)The assets of Company do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

 

(k)Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority applicable to transactions in options,
and further agrees not to violate the position and exercise limits set forth
therein.

 

9.Other Provisions.

 

(a)Opinions. Company shall deliver to Dealer an opinion of counsel, dated as of
the Premium Payment Date, with respect to the matters set forth in Sections 8(a)
through (d) of this Confirmation (except as to whether this Confirmation
constitutes Company’s valid and binding obligation or is enforceable in
accordance with its terms); provided that any such opinion of counsel may
contain customary exceptions and qualifications. Delivery of such opinion to
Dealer shall be a condition precedent for the purpose of Section 2(a)(iii) of
the Agreement with respect to each obligation of Dealer under Section 2(a)(i) of
the Agreement.

 



 11 

 

 

(b)Repurchase Notices. Company shall, on or prior to the opening of the regular
trading session for the Shares on the Exchange on the date that is one Scheduled
Trading Day following any date on which Company obtains actual knowledge that it
has effected any repurchase of Shares, promptly give Dealer a written notice of
such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares as determined on such day is (i)
less than 22.5 million (in the case of the first such notice) or (ii) thereafter
more than 2.2 million less than the number of Shares included in the immediately
preceding Repurchase Notice. Company agrees to indemnify and hold harmless
Dealer and its affiliates and their respective officers, directors, employees,
affiliates, advisors, agents and controlling persons (each, an “Indemnified
Person”) from and against any and all losses (including losses relating to
Dealer’s commercially reasonable hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and reasonable, documented
out-of-pocket expenses (including reasonable attorney’s fees), joint or several,
which an Indemnified Person actually may become subject to, in each case, as a
result of Company’s failure to provide Dealer with a Repurchase Notice on the
day and in the manner specified in this paragraph, and to reimburse, within 30
days, upon written request, each of such Indemnified Persons for any reasonable
legal or other expenses incurred in connection with investigating, preparing
for, providing testimony or other evidence in connection with or defending any
of the foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person, such Indemnified Person shall promptly notify Company in
writing, and Company, upon request of the Indemnified Person, shall retain
counsel reasonably satisfactory to the Indemnified Person to represent the
Indemnified Person and any others Company may designate in such proceeding and
shall pay the reasonable, documented fees and expenses of such counsel related
to such proceeding. Company shall not be liable for any such settlement of any
proceeding effected without its written consent, but if settled with such
consent or if there be a final judgment for the plaintiff, Company agrees to
indemnify any Indemnified Person from and against any loss or liability by
reason of such settlement or judgment. Company shall not, without the prior
written consent of the Indemnified Person, effect any settlement of any such
proceeding that is pending or threatened in respect of which any Indemnified
Person is or could have been a party and indemnity could have been sought
hereunder by such Indemnified Person, unless such settlement includes an
unconditional release of such Indemnified Person from all liability on claims
that are the subject matter of such proceeding on terms reasonably satisfactory
to such Indemnified Person. If the indemnification provided for in this
paragraph is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then Company
under such paragraph, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph are not exclusive and shall not limit any rights
or remedies which may otherwise be available to any Indemnified Person at law or
in equity. The indemnity and contribution agreements contained in this paragraph
shall remain operative and in full force and effect regardless of the
termination of the Transaction.

 

(c)Regulation M. Company is not on the Trade Date engaged in a distribution, as
such term is used in Regulation M under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), of any securities of Company, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Company shall not, until the second
Scheduled Trading Day immediately following the Effective Date, engage in any
such distribution.

 



 12 

 

 

(d)No Manipulation. Company is not entering into the Transaction to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) in violation of the Exchange Act.

 

(e)Transfer or Assignment. Company may not transfer any of its rights or
obligations under the Transaction without the prior written consent of Dealer.
Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (x) without Company’s consent, to any wholly owned direct or
indirect subsidiary of Bank of America Corporation or any nationally recognized
dealer in over-the-counter corporate equity derivatives or (y) with Company’s
consent (such consent not to be unreasonably withheld or delayed) to any other
third party; provided that, under the applicable law effective on the date of
such assignment, Company will not, as a result of such transfer or assignment,
be required to pay the transferee or assignee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than the amount that Company
would have been required to pay to Dealer in the absence of such transfer or
assignment. If at any time at which (A) the Section 16 Percentage exceeds 8.5%,
(B) the Warrant Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer, acting in good
faith, is unable after using its commercially reasonable efforts to effect a
transfer or assignment of Warrants to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a Terminated Portion, a
payment shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants underlying the Terminated Portion, (2) Company were the sole Affected
Party with respect to such partial termination and (3) the Terminated Portion
were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section ‎9(j) shall apply to any amount that is payable by Company
to Dealer pursuant to this sentence as if Company was not the Affected Party).
The “Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates or any other person subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange
Act, or any “group” (within the meaning of Section 13 of the Exchange Act) of
which Dealer is or may be deemed to be a part beneficially owns (within the
meaning of Section 13 of the Exchange Act), without duplication, on such day
(or, to the extent that for any reason the equivalent calculation under Section
16 of the Exchange Act and the rules and regulations thereunder results in a
higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Warrant Equity Percentage” as of
any day is the fraction, expressed as a percentage, (A) the numerator of which
is the sum of (1) the product of the Number of Warrants and the Warrant
Entitlement and (2) the aggregate number of Shares underlying any other warrants
purchased by Dealer from Company, and (B) the denominator of which is the number
of Shares outstanding. The “Share Amount” as of any day is the number of Shares
that Dealer and any person whose ownership position would be aggregated with
that of Dealer (Dealer or any such person, a “Dealer Person”) under any law,
rule, regulation, regulatory order or organizational documents or contracts of
Company that are, in each case, applicable to ownership of Shares (“Applicable
Restrictions”), owns, beneficially owns, constructively owns, controls, holds
the power to vote or otherwise meets a relevant definition of ownership under
any Applicable Restriction, as determined by Dealer in its reasonable
discretion. The “Applicable Share Limit” means a number of Shares equal to (A)
the minimum number of Shares that could give rise to reporting or registration
obligations (except for any filing requirements on Form 13F, Schedule 13D or
Schedule 13G under the Exchange Act, in each case, as in effect on the Trade
Date) or other requirements (including obtaining prior approval from any person
or entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from Company,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities, or make or receive such payment in cash, and
otherwise to perform Dealer’s obligations in respect of the Transaction and any
such designee may assume such obligations. Dealer shall be discharged of its
obligations to Company to the extent of any such performance.

 



 13 

 

 

(f)Dividends. If at any time during the period from and including the Effective
Date, to and including the last Expiration Date, an ex-dividend date for a cash
dividend occurs with respect to the Shares, then the Calculation Agent will
adjust in a commercially reasonable manner any of the Strike Price, Number of
Warrants, Daily Number of Warrants, the Warrant Entitlement and/or the
Expiration Dates , in each case, to preserve the fair value of the Warrants
after taking into account such dividend.

 

(g)[Reserved].

 

(h)Additional Provisions.

 

(i)Amendments to the Equity Definitions:

 

(A)Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(B)Section 11.2(c) of the Equity Definitions is hereby amended by (w) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof, (x)
adding the phrase “or Warrants” after the words “the relevant Shares” in the
same sentence, (y) deleting the words “diluting or concentrative” in the sixth
to last line thereof and (z) deleting the phrase “(provided that no adjustments
will be made to account solely for changes in volatility, expected dividends,
stock loan rate or liquidity relative to the relevant Shares)” and replacing it
with the phrase “(provided that, solely in the case of Sections 11.2(e)(i),
(ii)(A), (iv) and (v), no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares but, for the avoidance of doubt, solely in the case of Sections
11.2(e)(ii)(B) through (D), (iii), (vi) and (vii) adjustments may be made to
account solely for changes in volatility, expected dividends, stock loan rate or
liquidity relative to the relevant Shares).”

 

(C)Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the word “a
material”; and adding the phrase “or Warrants” at the end of the sentence.

 

(D)Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1)
inserting “(1)” immediately following the word “means” in the first line thereof
and (2) inserting immediately prior to the semi-colon at the end of subsection
(B) thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”.

 

(E)Section 12.9(b)(iv) of the Equity Definitions is hereby amended by:

 

(x)deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and

 



 14 

 

 

(y)replacing the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares” with the phrase “such Lending Party does not lend Shares” in the
penultimate sentence.

 

(F)Section 12.9(b)(v) of the Equity Definitions is hereby amended by:

 

(x)adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and

 

(y)(1) deleting subsection (C) in its entirety, (2) deleting the word “or”
immediately preceding subsection (C), (3) deleting the penultimate sentence in
its entirety and replacing it with the sentence “The Hedging Party will
determine the Cancellation Amount payable by one party to the other.” and
(4) deleting clause (X) in the final sentence.

 

(ii)Notwithstanding anything to the contrary in this Confirmation, upon the
occurrence of one of the following events, with respect to the Transaction, (1)
Dealer shall have the right to designate such event an Additional Termination
Event and designate an Early Termination Date pursuant to Section 6(b) of the
Agreement, (2) Company shall be deemed the sole Affected Party with respect to
such Additional Termination Event and (3) the Transaction, or, at the election
of Dealer in its sole discretion, any portion of the Transaction, shall be
deemed the sole Affected Transaction; provided that if Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, (a) a
payment shall be made pursuant to Section 6 of the Agreement as if an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Warrants equal to the number of
Warrants included in the terminated portion of the Transaction, and (b) for the
avoidance of doubt, the Transaction shall remain in full force and effect except
that the Number of Warrants shall be reduced by the number of Warrants included
in such terminated portion:

 

(A)A “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than Company, its wholly owned subsidiaries and its and their
employee benefit plans, files any schedule, form or report under the Exchange
Act that discloses that such person or group has become the direct or indirect
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, of the
Shares representing more than 50% of the voting power of the Shares, unless such
beneficial ownership (i) arises solely as a result of a revocable proxy
delivered in response to a public proxy or consent solicitation made pursuant to
the applicable rules and regulations under the Exchange Act and (ii) is not also
then reportable on Schedule 13D or Schedule 13G (or any successor schedule)
under the Exchange Act as a result thereof; provided that no person or group
shall be deemed to be the beneficial owner of any securities tendered pursuant
to a tender or exchange offer made by or on behalf of such person or group until
such tendered securities are accepted for purchase or exchange under such offer.

 

(B)Consummation of (I) any recapitalization, reclassification or change of the
Shares (other than changes resulting from a subdivision or combination or a
change solely in par value) as a result of which the Shares would be converted
into, or exchanged for, stock, other securities, other property or assets, (II)
any share exchange, consolidation or merger of Company pursuant to which the
Shares will be converted into cash, securities or other property or assets or
(III) any sale, lease or other transfer in one transaction or a series of
transactions of all or substantially all of the consolidated assets of Company
and its subsidiaries, taken as a whole, to any person other than one or more of
Company’s wholly owned direct or indirect subsidiaries. Notwithstanding the
foregoing, any transaction or transactions set forth in clause (A) above or this
clause (B) shall not constitute an Additional Termination Event if (x) at least
90% of the consideration received or to be received by holders of the Shares,
excluding cash payments for fractional Shares and cash payments made in respect
of dissenters’ appraisal rights, in connection with such transaction or
transactions consists of shares of common stock that are listed or quoted on any
of The New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or any of their respective successors) or will be so listed or
quoted when issued or exchanged in connection with such transaction or
transactions, and (y) as a result of such transaction or transactions, the
Shares will consist of such consideration, excluding cash payments for
fractional Shares and cash payments made in respect of dissenters’ appraisal
rights.

 



 15 

 

 

(C)Default by Company or any of its Significant Subsidiaries with respect to any
mortgage, agreement or other instrument under which there is outstanding, or by
which there is secured or evidenced, any indebtedness for money borrowed in
excess of $25 million (or its foreign currency equivalent) in the aggregate of
Company and/or any such subsidiary, whether such indebtedness exists as of the
Premium Payment Date or is thereafter created, where such default (i) results in
such indebtedness becoming or being declared due and payable prior to its stated
maturity date or (ii) constitutes a failure to pay the principal or interest of
any such debt when due and payable (after the expiration of all applicable grace
periods) at its stated maturity, upon required repurchase, upon declaration of
acceleration or otherwise, and in the cases of clauses (i) and (ii), such
acceleration shall not have been rescinded or annulled or such failure to pay or
default shall not have been cured or waived, or such indebtedness is not paid or
discharged, as the case may be, within 30 days after written notice to Company
in accordance with the relevant indenture.

 

(D)A final judgment or judgments for the payment of $25 million (or its foreign
currency equivalent) or more (excluding any amounts covered by insurance) in the
aggregate rendered against Company or any of its Significant Subsidiaries, which
judgment is not discharged, bonded, paid, waived or stayed within 60 days after
(I) the date on which the right to appeal thereof has expired if no such appeal
has commenced, or (II) the date on which all rights to appeal have been
extinguished.

 

(E)Dealer reasonably determines, based on advice of counsel, that hedging its
exposure with respect to the Transaction in the public market without
registration under the Securities Act would raise material risks under
applicable securities laws or regulatory or self-regulatory requirements or
related policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, but
provided that such policies and procedures have been adopted by Dealer in good
faith and are generally applicable in similar situations and applied in a
non-discriminatory manner).

 

“Significant Subsidiary” means a subsidiary that is a “significant subsidiary”
as defined in Article 1, Rule 1-02 of Regulation S-X promulgated by the
Securities and Exchange Commission; provided that, in the case of a subsidiary
that meets the criteria of clause (3) of the definition thereof but not clause
(1) or (2) thereof, such subsidiary shall not be deemed to be a Significant
Subsidiary unless the subsidiary’s income from continuing operations before
income taxes, extraordinary items and cumulative effect of a change in
accounting principle exclusive of amounts attributable to any noncontrolling
interests for the last completed fiscal year prior to the date of such
determination exceeds $10,000,000.

 

(i)No Collateral or Setoff. Notwithstanding any provision of the Agreement or
any other agreement between the parties to the contrary, the obligations of
Company hereunder are not secured by any collateral. The provisions of Section
2(c) of the Agreement shall not apply to the Transaction. Each party waives any
and all rights it may have to set-off delivery or payment obligations it owes to
the other party under the Agreement and the Transaction against any delivery or
payment obligations owed to it by the other party under any other agreement
between the parties hereto, by operation of law or otherwise.

 



 16 

 

 

(j)Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.

 

(i)If (a) an Early Termination Date (whether as a result of an Event of Default
or a Termination Event) occurs or is designated with respect to the Transaction
or (b) the Transaction is cancelled or terminated upon the occurrence of an
Extraordinary Event (except as a result of (i) a Nationalization, Insolvency or
Merger Event in which the consideration to be paid to holders of Shares consists
solely of cash, (ii) a Merger Event or Tender Offer that is within Company’s
control, or (iii) an Event of Default in which Company is the Defaulting Party
or a Termination Event in which Company is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in Section
5(b) of the Agreement, in each case that resulted from an event or events
outside Company’s control), and if Company would owe any amount to Dealer
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Company shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Company gives irrevocable
telephonic notice to Dealer, confirmed in writing within one Scheduled Trading
Day, no later than 12:00 p.m. (New York City time) on the Merger Date, Tender
Offer Date, Announcement Date (in the case of a Nationalization, Insolvency or
Delisting), Early Termination Date or date of cancellation, as applicable, of
its election that the Share Termination Alternative shall not apply, (b) Company
remakes the representation set forth in Section ‎8(g) as of the date of such
election and (c) Dealer agrees, in its sole discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) of the Agreement, as the case
may be, shall apply.

 

 Share Termination Alternative:If applicable, Company shall deliver to Dealer
the Share Termination Delivery Property on the date (the “Share Termination
Payment Date”) on which the Payment Obligation would otherwise be due pursuant
to Section 12.7 or Section 12.9 of the Equity Definitions or Section 6(d)(ii) of
the Agreement, as applicable, subject to Section 9(k)(i) below, in satisfaction,
subject to Section 9(k)(ii) below, of the relevant Payment Obligation, in the
manner reasonably requested by Dealer free of payment.

 

Share Termination Delivery Property:A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the relevant Payment
Obligation divided by the Share Termination Unit Price. The Calculation Agent
shall adjust the amount of Share Termination Delivery Property by replacing any
fractional portion of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price (without giving effect to any discount pursuant to
Section ‎9(k)(i)).

 



 17 

 

 

  Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means. In the
case of a Private Placement of Share Termination Delivery Units that are
Restricted Shares (as defined below), as set forth in Section 9(k)(i) below, the
Share Termination Unit Price shall be determined by the discounted price
applicable to such Share Termination Delivery Units. In the case of a
Registration Settlement of Share Termination Delivery Units that are Restricted
Shares (as defined below) as set forth in Section 9(k)(ii) below,
notwithstanding the foregoing, the Share Termination Unit Price shall be the
Settlement Price on the Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable. The Calculation Agent shall notify
Company of the Share Termination Unit Price at the time of notification of such
Payment Obligation to Company or, if applicable, at the time the discounted
price applicable to the relevant Share Termination Units is determined pursuant
to Section 9(k)(i).         Share Termination Delivery Unit: One Share or, if
the Shares have changed into cash or any other property or the right to receive
cash or any other property as the result of a Nationalization, Insolvency or
Merger Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of Exchange Property received by a holder of
one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event. If such Nationalization, Insolvency
or Merger Event involves a choice of Exchange Property to be received by
holders, such holder shall be deemed to have elected to receive the maximum
possible amount of cash.         Failure to Deliver: Inapplicable         Other
applicable provisions: If Share Termination Alternative is applicable, the
provisions of Sections 9.8, 9.9, 9.11 and 9.12 (as modified above) of the Equity
Definitions will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.

 



 18 

 

 

(k)Registration/Private Placement Procedures. If, in the reasonable opinion of
Dealer, based on advice from counsel, following any delivery of Shares or Share
Termination Delivery Property to Dealer hereunder, such Shares or Share
Termination Delivery Property would be in the hands of Dealer subject to any
applicable restrictions with respect to any registration or qualification
requirement or prospectus delivery requirement for such Shares or Share
Termination Delivery Property pursuant to any applicable federal or state
securities law (including, without limitation, any such requirement arising
under Section 5 of the Securities Act as a result of such Shares or Share
Termination Delivery Property being “restricted securities”, as such term is
defined in Rule 144 under the Securities Act, or as a result of the sale of such
Shares or Share Termination Delivery Property being subject to paragraph (c) of
Rule 145 under the Securities Act) (such Shares or Share Termination Delivery
Property, “Restricted Shares”), then delivery of such Restricted Shares shall be
effected pursuant to either clause (i) or (ii) below at the election of Company,
unless Dealer waives the need for registration/private placement procedures set
forth in (i) and (ii) below. Notwithstanding the foregoing, solely in respect of
any Daily Number of Warrants exercised or deemed exercised on any Expiration
Date, Company shall elect, prior to the first Settlement Date for the first
applicable Expiration Date, a Private Placement Settlement or Registration
Settlement, consistent with transactions of a similar size, for all deliveries
of Restricted Shares for all such Expiration Dates which election shall be
applicable to all remaining Settlement Dates for such Warrants and the
procedures in clause (i) or clause (ii) below shall apply for all such delivered
Restricted Shares on an aggregate basis commencing after the final Settlement
Date for such Warrants. The Calculation Agent shall make reasonable adjustments,
consistent with transactions of a similar size, to settlement terms and
provisions under this Confirmation to reflect a single Private Placement or
Registration Settlement for such aggregate Restricted Shares delivered
hereunder.

 

(i)If Company elects to settle the Transaction pursuant to this clause (i) (a
“Private Placement Settlement”), then delivery of Restricted Shares by Company
shall be effected in customary private placement procedures with respect to such
Restricted Shares reasonably acceptable to Dealer; provided that Company may not
elect a Private Placement Settlement if, on the date of its election, it has
taken, or caused to be taken, any action that would make unavailable either the
exemption pursuant to Section 4(a)(2) of the Securities Act for the sale by
Company to Dealer (or any affiliate designated by Dealer) of the Restricted
Shares or the exemption pursuant to Section 4(a)(1) or Section 4(a)(3) of the
Securities Act for resales of the Restricted Shares by Dealer (or any such
affiliate of Dealer). The Private Placement Settlement of such Restricted Shares
shall include customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Restricted Shares by Dealer in
each case, that agrees to enter into a confidentiality agreement with Company in
customary form for due diligence investigations similar in scope), opinions and
certificates, and such other documentation as is customary for private placement
agreements for private placements of equity securities of comparable size of
companies of comparable size, maturity and line of business (but provided that
Company shall only be required to use commercially reasonable efforts to deliver
any such documentation the delivery of which is not entirely within Company’s
control), all reasonably acceptable to Dealer. In the case of a Private
Placement Settlement, Dealer shall determine the appropriate commercially
reasonable discount to the Share Termination Unit Price (in the case of
settlement of Share Termination Delivery Units pursuant to Section 9(j) above)
or premium to any Settlement Price (in the case of settlement of Shares pursuant
to Section 2 above) applicable to such Restricted Shares in a commercially
reasonable manner and appropriately adjust the number of such Restricted Shares
to be delivered to Dealer hereunder, which discount or premium, as the case may
be, shall only take into account the illiquidity resulting from the fact that
the Restricted Shares will not be registered for resale and any commercially
reasonable fees and expenses of Dealer (and any affiliate thereof) in connection
with such resale. Notwithstanding anything to the contrary in the Agreement or
this Confirmation, the date of delivery of such Restricted Shares shall be the
Exchange Business Day following notice by Dealer to Company of such applicable
discount or premium, as the case may be, and the number of Restricted Shares to
be delivered pursuant to this clause (i). For the avoidance of doubt, delivery
of Restricted Shares shall be due as set forth in the previous sentence and not
be due on the Share Termination Payment Date (in the case of settlement of Share
Termination Delivery Units pursuant to Section 9(j) above) or on the Settlement
Date for such Restricted Shares (in the case of settlement in Shares pursuant to
Section 2 above).

 



 19 

 

 

(ii)If Company elects to settle the Transaction pursuant to this clause (ii) (a
“Registration Settlement”), then Company shall promptly (but in any event no
later than the beginning of the Resale Period) file and use its reasonable best
efforts to make effective under the Securities Act a registration statement or
supplement or amend an outstanding registration statement in form and substance
reasonably satisfactory to Dealer, to cover the resale of such Restricted Shares
in accordance with customary resale registration procedures, including
covenants, conditions, representations, underwriting discounts (if applicable),
commissions (if applicable), indemnities due diligence rights, opinions and
certificates, and such other documentation as is customary for equity resale
underwriting agreements for registered secondary offerings of equity securities
of comparable size of companies of comparable size, maturity and line of
business, all reasonably acceptable to Dealer. If Dealer, in its sole reasonable
discretion, is not satisfied with such procedures and documentation Private
Placement Settlement shall apply. If Dealer is satisfied with such procedures
and documentation, it shall sell the Restricted Shares pursuant to such
registration statement during a period (the “Resale Period”) commencing on the
Exchange Business Day following delivery of such Restricted Shares (which, for
the avoidance of doubt, shall be (x) the Share Termination Payment Date in case
of settlement in Share Termination Delivery Units pursuant to Section 9(j) above
or (y) the Settlement Date in respect of the final Expiration Date for all Daily
Number of Warrants) and ending on the earliest of (i) the Exchange Business Day
on which Dealer completes the sale of all Restricted Shares in a commercially
reasonable manner or, in the case of settlement of Share Termination Delivery
Units, a sufficient number of Restricted Shares so that the realized net
proceeds of such sales equals or exceeds the Payment Obligation (as defined
above), (ii) the date upon which all Restricted Shares have been sold or
transferred pursuant to Rule 144 (or similar provisions then in force) or Rule
145(d)(2) (or any similar provision then in force) under the Securities Act and
(iii) the date upon which all Restricted Shares may be sold or transferred by a
non-affiliate pursuant to Rule 144 (or any similar provision then in force) or
Rule 145(d)(2) (or any similar provision then in force) under the Securities
Act. If the Payment Obligation exceeds the realized net proceeds from such
resale, Company shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Business Day immediately following such
resale the amount of such excess (the “Additional Amount”) in cash or in a
number of Shares (“Make-whole Shares”) in an amount that, based on the
Settlement Price on such day (as if such day was the “Valuation Date” for
purposes of computing such Settlement Price), has a dollar value equal to the
Additional Amount. The Resale Period shall continue to enable the sale of the
Make-whole Shares. If Company elects to pay the Additional Amount in Shares, the
requirements and provisions for Registration Settlement shall apply. This
provision shall be applied successively until the Additional Amount is equal to
zero. In no event shall Company deliver a number of Restricted Shares greater
than the Maximum Number of Shares.

 

(iii)Without limiting the generality of the foregoing, Company agrees that (A)
any Restricted Shares delivered to Dealer may be transferred by and among Dealer
and its affiliates and Company shall effect such transfer without any further
action by Dealer and (B) after the period of 6 months from the Trade Date (or 1
year from the Trade Date if, at such time, informational requirements of Rule
144(c) under the Securities Act are not satisfied with respect to Company) has
elapsed in respect of any Restricted Shares delivered to Dealer unless Dealer is
an affiliate of Company at such time, or has been an affiliate of Company in the
immediately preceding 90 days, Company shall promptly remove, or cause the
transfer agent for such Restricted Shares to remove, any legends referring to
any such restrictions or requirements from such Restricted Shares upon request
by Dealer (or such affiliate of Dealer) to Company or such transfer agent,
without any requirement for the delivery of any certificate, consent, agreement,
opinion of counsel, notice or any other document, any transfer tax stamps or
payment of any other amount or any other action by Dealer (or such affiliate of
Dealer). Notwithstanding anything to the contrary herein, to the extent the
provisions of Rule 144 of the Securities Act or any successor rule are amended,
or the applicable interpretation thereof by the Securities and Exchange
Commission or any court change after the Trade Date, the agreements of Company
herein shall be deemed modified to the extent necessary, in the opinion of
outside counsel of Company, to comply with Rule 144 of the Securities Act, as in
effect at the time of delivery of the relevant Shares or Share Termination
Delivery Property.

 



 20 

 

 

(iv)If the Private Placement Settlement or the Registration Settlement shall not
be effected as set forth in clauses (i) or (ii), as applicable, then failure to
effect such Private Placement Settlement or such Registration Settlement shall
constitute an Event of Default with respect to which Company shall be the
Defaulting Party.

 

(l)Limit on Beneficial Ownership. Notwithstanding any other provisions hereof,
Dealer may not exercise any Warrant hereunder or be entitled to take delivery of
any Shares deliverable hereunder, and Automatic Exercise shall not apply with
respect to any Warrant hereunder, to the extent (but only to the extent) that,
after such receipt of any Shares upon the exercise of such Warrant or otherwise
hereunder, (i) the Section 16 Percentage would exceed 9.0%, or (ii) the Share
Amount would exceed the Applicable Share Limit. Any purported delivery hereunder
shall be void and have no effect to the extent (but only to the extent) that,
after such delivery, (i) the Section 16 Percentage would exceed 9.0%, or (ii)
the Share Amount would exceed the Applicable Share Limit. If any delivery owed
to Dealer hereunder is not made, in whole or in part, as a result of this
provision, Company’s obligation to make such delivery shall not be extinguished
and Company shall make such delivery as promptly as practicable after, but in no
event later than one Business Day after, Dealer gives notice to Company that,
after such delivery, (i) the Section 16 Percentage would not exceed 9.0%, and
(ii) the Share Amount would not exceed the Applicable Share Limit.

 

(m)Share Deliveries. Notwithstanding anything to the contrary herein, Company
agrees that any delivery of Shares or Share Termination Delivery Property shall
be effected by book-entry transfer through the facilities of DTC, or any
successor depositary, if at the time of delivery, such class of Shares or class
of Share Termination Delivery Property is in book-entry form at DTC or such
successor depositary.

 

(n)Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of the other party has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and (ii)
acknowledges that it and the other party have been induced to enter into the
Transaction, as applicable, by, among other things, the mutual waivers and
certifications provided herein.

 

(o)Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Company and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Company relating to such tax treatment and tax structure.

 

(p)Maximum Share Delivery.

 

(i)Notwithstanding any other provision of this Confirmation, the Agreement or
the Equity Definitions, in no event will Company at any time be required to
deliver a number of Shares greater than 1,706,776 (the “Maximum Number of
Shares”) to Dealer in connection with the Transaction.

 



 21 

 

 

(ii)In the event Company shall not have delivered to Dealer the full number of
Shares or Restricted Shares otherwise deliverable by Company to Dealer pursuant
to the terms of the Transaction because Company has insufficient authorized but
unissued Shares that are not reserved for other transactions (such deficit, the
“Deficit Shares”), Company shall be continually obligated to deliver, from time
to time, Shares or Restricted Shares, as the case may be, to Dealer until the
full number of Deficit Shares have been delivered pursuant to this Section
9(p)(ii), when, and to the extent that, (A) Shares are repurchased, acquired or
otherwise received by Company or any of its subsidiaries after the Trade Date
(whether or not in exchange for cash, fair value or any other consideration),
(B) authorized and unissued Shares previously reserved for issuance in respect
of other transactions become no longer so reserved or (C) Company additionally
authorizes any unissued Shares that are not reserved for other transactions;
provided that in no event shall Company deliver any Shares or Restricted Shares
to Dealer pursuant to this Section 9(p)(ii) to the extent that such delivery
would cause the aggregate number of Shares and Restricted Shares delivered to
Dealer to exceed the Maximum Number of Shares. Company shall immediately notify
Dealer of the occurrence of any of the foregoing events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
or Restricted Shares, as the case may be, to be delivered) and promptly deliver
such Shares or Restricted Shares, as the case may be, thereafter.

 

(q)Right to Extend. The Calculation Agent may postpone or add, in a commercially
reasonable manner, in whole or in part, any Expiration Date or any other date of
valuation or delivery with respect to some or all of the relevant Warrants (in
which event the Calculation Agent shall make appropriate adjustments to the
Daily Number of Warrants with respect to one or more Expiration Dates) if Dealer
determines, in its commercially reasonable judgment, that such extension is
reasonably necessary or appropriate to preserve commercially reasonable hedging
or hedge unwind activity hereunder in light of existing liquidity conditions
(but only if liquidity as of the relevant time is less than the Calculation
Agent’s commercially reasonable expectations of liquidity at such time as of the
Trade Date) or to enable a dealer to effect transactions with respect to Shares
in connection with its commercially reasonable hedging, hedge unwind or
settlement activity hereunder in a manner that would, if such dealer were Issuer
or an affiliated purchaser of Issuer, be in compliance with applicable legal,
regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Dealer; provided that such policies and procedures have
been adopted by Dealer in good faith and are generally applicable in similar
situations and applied in a non-discriminatory manner; provided further that no
such Expiration Date or other date of valuation, payment or delivery may be
postponed or added more than 80 Scheduled Trading Days after the original
Expiration Date or other date of valuation, payment or delivery, as the case may
be.

 

(r)Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Company with
respect to the Transaction that are senior to the claims of common stockholders
of Company in any United States bankruptcy proceedings of Company; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Company of its obligations and agreements
with respect to the Transaction; provided, further, that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than the Transaction.

 

(s)Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

 



 22 

 

 

(t)Wall Street Transparency and Accountability Act. In connection with Section
739 of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”),
the parties hereby agree that neither the enactment of WSTAA or any regulation
under the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA,
shall limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

 

(u)Agreements and Acknowledgements Regarding Hedging. Company understands,
acknowledges and agrees that: (A) at any time on and prior to the last
Expiration Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Settlement Prices; and (D)
any market activities of Dealer and its affiliates with respect to Shares may
affect the market price and volatility of Shares, as well as the Settlement
Prices, each in a manner that may be adverse to Company.

 

(v)Early Unwind. In the event the sale of the “Initial Securities” (as defined
in the Purchase Agreement, dated as of January 17, 2018, among Company and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), is not consummated with the Initial Purchasers for any reason, or
Company fails to deliver to Dealer opinions of counsel as required pursuant to
Section 9(a), in each case by 5:00 p.m. (New York City time) on the Premium
Payment Date, or such later date as agreed upon by the parties (the Premium
Payment Date or such later date the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”), on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Dealer and
Company under the Transaction shall be cancelled and terminated and (ii) each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date. Each of
Dealer and Company represents and acknowledges to the other that upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

 

(w)Payment by Dealer. In the event that (i) an Early Termination Date occurs or
is designated with respect to the Transaction as a result of a Termination Event
or an Event of Default (other than an Event of Default arising under Section
5(a)(ii) or 5(a)(iv) of the Agreement) and, as a result, Dealer owes to Company
an amount calculated under Section 6(e) of the Agreement, or (ii) Dealer owes to
Company, pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an
amount calculated under Section 12.8 of the Equity Definitions, such amount
shall be deemed to be zero.

 

(x)Listing of Warrant Shares. Company shall have submitted an application for
the listing of the Warrant Shares on the Exchange, and such application and
listing shall have been approved by the Exchange, subject only to official
notice of issuance, in each case, on or prior to the Premium Payment Date.
Company agrees and acknowledges that such submission and approval shall be a
condition precedent for the purpose of Section 2(a)(iii) of the Agreement with
respect to each obligation of Dealer under Section 2(a)(i) of the Agreement.

 



 23 

 

 

(y)Calculations; Determinations; Adjustments. All calculations, adjustments and
determinations by the Calculation Agent, the Hedging Party or the Determining
Party shall be made in good faith and in a commercially reasonable manner.
Following any calculation, adjustment or determination by the Calculation Agent,
the Hedging Party or the Determining Party, as the case may be, hereunder, upon
written request by Company, the Calculation Agent, the Hedging Party or the
Determining Party, as the case may be, shall promptly (but in any event within
four Scheduled Trading Days) provide to Company by e-mail to the e-mail address
provided by Company in such request a report (in a commonly used file format for
the storage and manipulation of financial data) displaying in reasonable detail
the basis for such calculation, adjustment or determination (including any
assumptions used in making such adjustment, determination or calculation), it
being understood that none of the Calculation Agent, the Hedging Party or the
Determining Party shall be obligated to disclose any proprietary or confidential
data or information or any proprietary or confidential models used by it for
such calculation, adjustment or determination, as applicable. For the avoidance
of doubt, whenever the Calculation Agent or the Determining Party (as the case
may be) is called upon to make an adjustment pursuant to the terms of this
Confirmation or the Equity Definitions to take into account the effect of an
event, the Calculation Agent or Determining Party (as the case may be) shall
make such adjustment by reference to the effect of such event on the Hedging
Party, assuming that the Hedging Party maintains a commercially reasonable Hedge
Position.

 

(z)Delivery or Receipt of Cash. For the avoidance of doubt, other than receipt
of the Premium by Company, nothing in this Confirmation shall be interpreted as
requiring Company to cash settle the Transaction, except in circumstances where
cash settlement is within Company’s control (including, without limitation,
where Company elects to deliver or receive cash, or where Company has made
Private Placement Settlement unavailable due to the occurrence of events within
its control) or in those circumstances in which holders of Shares would also
receive cash.

 

(aa)Tax Matters.

 

(i)Withholding Tax Imposed on Payments to non-U.S. Counterparties under the
United States Foreign Account Tax Compliance Act. “Indemnifiable Tax” as defined
in Section 14 of the Agreement, shall not include any withholding tax imposed or
collected pursuant to Sections 1471 through 1474 of the U.S. Internal Revenue
Code of 1986, as amended (the “Code”), any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to Section
1471(b) of the Code, or any fiscal or regulatory legislation, rules or practices
adopted pursuant to any intergovernmental agreement entered into in connection
with the implementation of such Sections of the Code (a “FATCA Withholding
Tax”). For the avoidance of doubt, a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

 

(ii)Tax Documentation. For purposes of Section 4(a)(i) of the Agreement: (x)
Company shall provide to Dealer a valid U.S. Internal Revenue Service Form W-9,
or any successor thereto, (i) on or before the date of execution of this
Confirmation, (ii) upon reasonable request of Dealer and (iii) promptly upon
learning that any such tax form previously provided by Company has become
obsolete or incorrect. Additionally, Company shall, promptly upon request by
Dealer, provide such other tax forms and documents reasonably requested by
Dealer; and (y) Dealer shall provide to Company a valid U.S. Internal Revenue
Service Form W-9, or any successor thereto, (i) on or before the date of
execution of this Confirmation, (ii) upon reasonable request of Company and
(iii) promptly upon learning that any such tax form previously provided by
Dealer has become obsolete or incorrect.

 

(iii)Tax Representations. For purposes of Section 3(f) of the Agreement: (i)
Company represents to Dealer that for U.S. federal income tax purposes it is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the United
States Treasury Regulations) and an “exempt recipient” (as that term is used in
section 1.6049-4(c)(1) of the United States Treasury Regulations); and (ii)
Dealer represents to Company that for U.S. federal income tax purposes it is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the United
States Treasury Regulations) and an “exempt recipient” (as that term is used in
section 1.6049-4(c)(1) of the United States Treasury Regulations).

 



 24 

 

 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

 

  Very truly yours,       BANK OF AMERICA, N.A.       By: /s/ Christopher A.
Hutmaker   Authorized Signatory   Name:    Christopher A. Hutmaker, Managing
Director

 

Accepted and confirmed
as of the Trade Date:

 

PATRICK INDUSTRIES, INC.       By: /s/ Joshua Boone   Authorized Signatory  
Name: Joshua Boone  

 



 

 